* Headnotes 1. Justices of the Peace, 35 C.J., Sections 388, 549; Jurisdiction of appellate court on appeal from justice of the peace, 16 R.C.L., p. 402; 2. Justices of the Peace, 35 C.J., Section 545.
The appellee, Jones, sued Kelly Hobbs, trading as the Hobbs Auto Company, on an account in the justice court for two hundred dollars principal, and eight dollars and eighty-eight cents interest, with a credit of seventeen dollars and seventy-five cents, leaving the amount sued for in the justice court one hundred ninety-one dollars and thirteen cents. The summons issued in the justice court showed on its face this to be the sum sued for, and judgment by default was entered for that amount. The case was appealed to the circuit court by the defendant, Hobbs, and, while the case was pending on appeal, the car involved in the account was burned. The insurance *Page 614 
on the car was in the name of Hobbs and Jones jointly, and it took both indorsements to collect the insurance check received in settlement of this loss. Hobbs would not indorse the check unless Jones paid him seventeen dollars and seventy-five cents, the amount paid out in premiums, or something of that nature. Jones, regarding this as being an amount he ought not to pay, and that he was wrongfully coerced into paying this amount, added this amount to his account in the circuit court, making his account show on its face two hundred eight dollars and thirty-eight cents, which, appearing to be in excess of the jurisdiction of a justice of the peace court, a motion was made to dismiss the case for want of jurisdiction. When this motion was made counsel for the plaintiff stated in court that that was made since the case was appealed and was docketed in the circuit court, whereupon the court refused to dismiss the case for want of jurisdiction.
On the trial these facts were developed, and the sole point presented for our consideration is whether the court erred in overruling the motion to dismiss for want of jurisdiction, the account showing on its face, as it stood in the circuit court, two hundred eight dollars and thirty-eight cents.
The test of the jurisdiction of the court of a justice of the peace is the demand as made in that court, and, as the claim in the justice court was for less than two hundred dollars, the justice court had jurisdiction, and it was not permissible for the plaintiff to add to this account sued on in the justice court other items accruing since the trial of the case in the justice court. It is true this item should have been stricken out in the circuit court, which does not appear to have been done. Nevertheless, the facts were before the court, and the court correctly ruled in refusing to dismiss for want of jurisdiction.
The judgment in the circuit court was for one hundred ninety-one dollars and fifteen cents, which judgment is affirmed.
Affirmed. *Page 615